USCA4 Appeal: 21-2353      Doc: 9          Filed: 01/24/2022   Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                                 No. 21-2353


        In re: JOSE ALBERTO PEREZ,

                             Petitioner.



            On Petition for Writ of Mandamus. (1:20-cv-00692-TDS-JEP; 1:11-cr-00256-1)


        Submitted: January 20, 2022                                       Decided: January 24, 2022


        Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


        Petition denied by unpublished per curiam opinion.


        Jose Alberto Perez, Petitioner Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-2353      Doc: 9         Filed: 01/24/2022     Pg: 2 of 2




        PER CURIAM:

               Jose Alberto Perez petitions for a writ of mandamus, alleging that the district court

        has unduly delayed in ruling on his petition for a writ of error coram nobis, filed pursuant

        to 28 U.S.C. § 1651. He seeks an order from this court directing the district court to act.

        The present record does not reveal undue delay in the district court. Accordingly, we deny

        the mandamus petition. We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                              PETITION DENIED




                                                     2